Citation Nr: 0934345	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a left hip injury.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease at L5-S1.  

3.  Entitlement to a compensable disability rating for the 
residuals of a closed head injury.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The Veteran's verified period of active military service 
extended from March 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, granted 
service connection for the disabilities indicated above.  

The case was previously before the Board in October 2007, 
when it was remanded for additional development.  The Board 
now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The service-connected left hip disability is manifested 
by:  abduction to 45 degrees; straight leg raising to 75 
degrees; external rotation to 45 degrees; internal rotation 
to 45 degrees; abduction to 45 degrees; adduction to 20 
degrees; and complaints of pain and discomfort. 

2.  The service-connected degenerative disc disease at L5-S1 
is manifested by:  forward flexion to 75 degrees; extension 
to 20 degrees; lateral flexion to 45 degrees, bilaterally; 
rotation to 45 degrees, bilaterally; and complaints of pain 
and discomfort.  There is no evidence of neurologic 
abnormality, muscle spasm, guarding, abnormal gait, abnormal 
spine contour, or ankylosis of the spine.  

3.  The Veteran's service-connected residuals of a closed 
head injury are not manifested by any objectively 
ascertainable symptoms but the Veteran complains of 
headaches.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a left hip injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 3.321(b), 4.7 and Diagnostic Code 5255 (2008).  

2.  The criteria for a disability rating in excess of 10 
percent for degenerative disc disease of L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.71a, Diagnostic Codes 5010, 5242, 5243 (2008).  

3.  The criteria for a 10 percent disability rating for the 
residuals of a closed head injury have been met for the 
entire period of time that is covered by this appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.124a, 4.125 and Diagnostic Codes 8045, 8100, 9304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159.  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The CAVC held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the Veteran was provided the required 
notification in a letter dated April 2004 and the notice 
required by Dingess in a letter dated in November 2007.  The 
case was thereafter readjudicated by way of a July 2009 
supplemental statement of the case.  Moreover the appeals for 
increased disability ratings are from the rating decisions 
which granted service connection and assigned the initial 
disability ratings for each disability.  As a result, the 
section 5103(a) notice had served its purpose and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006). 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board notes that the case was remanded in October 2007 
for the RO/AMC to ask the Veteran if he is on active duty and 
if so to request that he inform VA when he is discharged.  
Once it was determined that the Veteran was discharged, he 
was to be accorded VA examinations.  The RO wrote to the 
Veteran to request that he provide information concerning his 
duty status in November 2007, January 2009 and March 2009.  
The Veteran did not respond to those letters or to others 
that were sent to him at his last known address by the RO.  
Since it is unclear whether the Veteran is on active duty 
and, if so, for how long, the Board finds that the RO has 
substantially complied with the remand orders as the RO 
contacted the Veteran multiple times and scheduled him for VA 
examinations.  

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to:  service 
treatment records; his contentions; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the Veteran's claims for disability ratings 
in excess of those assigned for his service-connected 
disabilities.

II.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 838 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2008).

The Veteran's appeals for increased disability ratings are 
from the initial ratings which granted service connection for 
each disability.  Thus, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The evidence of record reveals that the Veteran was wounded 
in action in Iraq in June 2003.  He was in a convoy that was 
attacked in an ambush.  He was in a vehicle which was hit by 
an explosion; he was ejected from the vehicle and incurred a 
head injury and concussion.  Subsequent service treatment 
records reveal that the Veteran had complaints of low back 
pain and left hip pain subsequent to the blast injury.  

In December 2004, the Veteran filed his notice of 
disagreement asserting that the initial disability ratings 
assigned for his service-connected disabilities were too low.  
However, at this time the Veteran also indicated that he was 
still on active duty.  During the April 2004 VA examination, 
he reported that he planned to be in the military for another 
five years.  During the June 2004 audio examination, he 
reported that he was called back on active duty on May 7, 
2004, for three additional years.  He has not provided any 
information to VA as to whether he remains on active duty 
and, if so, when his discharge date is nor does the record 
reflect that mail sent to him at his last known address of 
record has been returned as undeliverable.  The Veteran was 
scheduled for additional Compensation and Pension 
examinations but did not report.  Accordingly, the Board will 
rate the service-connected disabilities based upon the 
evidence of record.  If the Veteran remains on active duty, 
he is free to file a claim for increased disability ratings 
as his discharge date nears.  

A.  Left Hip

As noted above, the Veteran had complaints of left hip pain 
subsequent to the June 2003 blast wound.  A December 2003 
service treatment record indicates that x-ray examination, 
bone scan, and magnetic resonance imaging (MRI) examination 
of the left hip revealed normal findings.  After full 
evaluation, the diagnostic impression was isolated 
trochanteric bursitis.  

A March 2004 STR shows that the Veteran had flexion to 100 
degrees, external rotation and internal rotation to 30 
degrees, and 30 degrees of abduction all with pain.  Range of 
motion after treatment was to 35 degrees on external 
rotation.  

In April 2004, a VA Compensation and Pension examination of 
the Veteran was conducted.  He reported having left hip pain.  
Range of motion testing of the left hip revealed:  abduction 
to 45 degrees; straight leg raising to 75 degrees; external 
rotation to 45 degrees; internal rotation to 45 degrees; 
abduction to 45 degrees; and, adduction to 20 degrees.  The 
Board notes that the normal range of motion for the hip joint 
is flexion to 125 degrees; extension to 0 degrees and 
abduction to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The 
diagnosis was "status post left hip injury, minimal loss of 
function due to pain and minimal loss of range of motion.  No 
additional limitations." 

Service connection is in effect for a "left hip injury with 
loss of function due to pain and loss of range of motion."  
The Veteran's service-connected left hip disability is rated 
by analogy at a 10 percent disability rating under Diagnostic 
Code 5255 which is used to rate impairment of the femur.  The 
10 percent disability rating contemplates impairment of the 
femur with malunion and slight knee or hip disability.  A 20 
percent rating contemplates malunion and moderate knee or hip 
disability.  A 30 percent disability rating contemplates 
malunion and marked knee or hip disability.  A 60 percent 
disability rating is warranted for fracture of the surgical 
neck of the femur with false joint, or with a nonunion of the 
femur with loose motion and weight bearing preserved with aid 
of a brace.  An 80 percent disability rating, the highest 
assignable under this Diagnostic Code, contemplates nonunion 
of the femur with loose motion with spiral or oblique 
fracture.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2008).  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
Veteran's service-connected left hip injury.  There is no 
evidence of malunion or nonunion of the Veteran's femur.  
There is only evidence of slight hip disability manifested by 
pain and some slight limitation of range of motion.  In March 
2004, the evidence showed that the Veteran had lost 25 
degrees of flexion and at most 15 degrees of abduction.  
However, on VA examination in April 2004, the Veteran had 
normal abduction.  This evidence, along with the medical 
assessment by the VA examiner that the Veteran has only 
minimal loss of function and minimal loss of range of motion, 
militates against the assignment of a higher rating as 
moderate hip disability is not approximated.  While the 
Veteran reported in his notice of disagreement that he has 
pain in the hip that continues to hurt in movement, the Board 
is unable to assess whether there is any additional range of 
motion lost as the Veteran did not report for the scheduled 
examination.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The Board has considered the Veteran's claim for an increased 
disability rating under all other appropriate Diagnostic 
Codes.  There is no evidence of:  ankylosis of the hip; 
limitation of extension of the hip to 5 degrees; limitation 
of flexion of the hip to 30 degrees; limitation of abduction 
of the hip to 10 degrees; or of flail joint of the hip.  
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 
5254 (2008).  Accordingly a disability rating in excess of 10 
percent must be denied.  The Board has considered whether 
staged ratings are warranted but there is no evidence 
indicating that higher ratings are warranted at any period of 
time that is covered by this claim.  

B.  Low Back

As noted above, the Veteran had complaints of low back pain 
subsequent to the June 2003 blast wound.  A February 2004 
service treatment record indicates a diagnosis of L5-S1 
degenerative disc disease which was confirmed by MRI 
examination.  A March 2004 STR shows 80 degrees flexion of 
the spine following treatment and 20 degrees of extension.  

In April 2004, a VA Compensation and Pension examination of 
the Veteran was conducted.  He indicated complaints of low 
back pain.  Range of motion testing of the lumbar spine 
revealed:  forward flexion to 75 degrees; extension to 20 
degrees; lateral flexion to 45 degrees, bilaterally; and 
rotation to 45 degrees, bilaterally.  Neurologic examination 
was negative for abnormalities and deep tendon reflexes of 
the legs were normal.  The diagnosis was "low back pain with 
degenerative disc disease at L5-S1, no signs or symptoms of 
radiculopathy."

The Veteran's service-connected degenerative disc disease is 
rated at a 10 percent disability rating under Diagnostic 
Codes 5010 and 5242.  The Board notes that Diagnostic Code 
5010 is used to rate traumatic arthritis while Diagnostic 
Code 5242 contemplates degenerative arthritis of the spine.  
The diagnoses of record are clear that the Veteran has 
degenerative disc disease of L5-S1, accordingly the Veteran's 
service-connected low back disability must also be considered 
under Diagnostic Code 5243 for intervertebral disc syndrome.  

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised and provide a general 
rating formula for all disabilities, diseases, and injuries 
of the spine under Diagnostic Codes 5235 to 5243, unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  The disability 
ratings for the spine are assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2008).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2008).

Range of motion measurements are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2007).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2008).

As noted above, Diagnostic Code 5243 permits rating 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the rating schedule 
for intervertebral disc syndrome, a 10 percent rating 
contemplates incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent rating contemplates incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
contemplates incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  Finally, a 60 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2008).  An incapacitating episode is 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician."  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1) (2008).  

The evidence of record does not indicate that bed rest has 
ever been prescribed to treat the Veteran's low back 
disorder.  Accordingly, rating the Veteran's intervertebral 
disc syndrome based on incapacitating episodes under 
Diagnostic Code 5243 is not warranted.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2008). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
Veteran's service-connected low back disorder.  The evidence 
of record reveals that the Veteran's service-connected low 
back disorder is manifested by ranges of motion of:  forward 
flexion to 75 degrees; extension to 20 degrees; lateral 
flexion to 45 degrees, bilaterally; and rotation to 45 
degrees, bilaterally.  In the substantive appeal, the Veteran 
reported that his pain was a 4 on a scale of 10 and that he 
was on a profile for his back.  He also took medication when 
the pain was severe.  He reported having to stretch for an 
hour in the morning because he could not stand up straight.  
Although the Veteran's symptoms have been considered, the 
evidence does not show that the criteria for a higher 
evaluation are met.  There is no evidence of additional range 
of motion lost due to pain or other factors, neurologic 
abnormality, muscle spasm, guarding, abnormal gait, abnormal 
spine contour, or ankylosis of the spine.  Accordingly the 
evidence is against the assignment of a disability rating in 
excess of 10 percent.  The Board has considered whether 
staged ratings are warranted but there is no evidence 
indicating that higher ratings are warranted at any period of 
time that is covered by this claim.  

C.  Head Injury

The service treatment records reveal that the Veteran 
incurred a closed head injury and concussion during combat.  
Little, if any residual disability as a specific result of 
the head injury, is noted in the medical evidence of record.  

In April 2004, a VA Compensation and Pension examination of 
the Veteran was conducted.  The examiner noted the Veteran's 
inservice combat wounds, but the Veteran did not report any 
problems related to his head trauma.  Physical examination 
revealed no evidence of head trauma.  Neurologic and eye 
examinations were also negative for any noted abnormalities.  
The diagnosis was "status post closed head trauma with no 
significant residual."  

The Veteran's service-connected residuals of a closed head 
injury are presently rated at a noncompensable (0%) 
disability rating under Diagnostic Codes 8045 and 8100.  

Pursuant to Diagnostic Code 8045, brain disease due to 
trauma, purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, and facial nerve paralysis following 
trauma to the brain will be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headaches, dizziness, and 
insomnia, recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma. 38 C.F.R. § 
4.124a, Diagnostic Code 8045 (2008).  Ratings in excess of 10 
percent for brain disease due to trauma under Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Here, dementia due to 
head trauma has not been diagnosed. 

Diagnostic Code 8100 is used to rate headache disabilities, 
but generally requires prostrating headaches attacks before a 
compensable disability rating is assigned.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.    

Effective October 23 2008, the criteria for rating 
disabilities resulting from the residuals of traumatic brain 
injury were revised.  The new rating criteria are only for 
application effective from October 23, 2008, if the 
application is filed on or after such date or the Veteran 
requests review under the new regulations.  73 Fed. Reg. 
54693 (Sept. 23, 2008).  In the instant case, neither 
situation applies and the new regulations will not be 
addressed.  

The evidence supports the assignment of a compensable 
disability rating for the service-connected residuals of a 
closed head injury.  The medical evidence of record does not 
reveal the presence of any residual disability resulting from 
the Veteran's closed head injury during service.  However, 
the Board notes that the Veteran reports that he has 
"migraine" headaches as a result of his disability and that 
he mentioned the headaches to the VA examiner but such was 
not written in the report.  The RO also granted service 
connection for status post closed head trauma, history of 
concussion, headache and abrasions.  Accordingly, the 
Veteran's subjective complaints of headaches are sufficient 
to warrant a 10 percent rating under Diagnostic Code 9304.  
See Diagnostic Code 8045.  This is the maximum available 
rating under Codes 8045 and 9304 as he does not have multi-
infarct dementia.  Higher ratings are available pursuant to 
Diagnostic Code 8100 pertaining to migraine headaches however 
there is no evidence indicating that he has prostrating 
attacks on an average of once a month over the last several 
months or that his headaches are productive of severe 
economic inadaptability.  In that regard, it is noted that he 
was medically cleared for active duty and was, or remains on, 
active duty.  Moreover, while the Veteran reported having 
severe headaches where he had to lie down, he did not provide 
any information concerning the frequency thereof.  
Accordingly a 10 percent evaluation, but no higher, is 
warranted for the entire period of time that is covered by 
this claim.  Staged ratings were considered, however, the 
evidence does not show that a higher rating than 10 percent 
is warranted at any period of time that is covered by this 
appeal.  The Board notes, however, that pursuant to 38 C.F.R. 
§ 3.654, compensation may not be paid for any period of time 
following his April 2004 active service discharge for which 
the Veteran received active service pay.  

D.  Extraschedular Consideration

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected 
disabilities are unusual or exceptional to demonstrate 
that the rating schedule is inadequate for determining the 
proper level of disability. In fact, as was described 
above, his signs and symptoms fit within the applicable 
rating criteria and higher ratings remain available.  
Furthermore, there is no indication in the record as to 
why the Veteran's case is not appropriately rated under 
the schedular criteria.  Accordingly, extraschedular 
consideration is not warranted.   The Board further finds 
that there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment 
or frequent periods of hospitalization related to the 
veteran's service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, the Board finds that 
the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App 111, 115-16 (2008), , aff'd sub nom. 
Thun v. Shinseki, 572 F.3d 1366 (2009); see also Bagwell 
v. Brown, 9 Vet. App. 237 (1996).

E.  Conclusion

Finally, in reaching the decisions above the Board has 
considered the benefit of the doubt doctrine in assigning a 
10 percent evaluation for the Veteran's head trauma 
residuals.  With respect to the increased rating claims for 
the left hip and the lumbar spine, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
ratings in excess of those currently assigned the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	(CONTINUED ON NEXT PAGE)

ORDER

A disability rating in excess of 10 percent for the residuals 
of a left hip injury is denied.

A disability rating in excess of 10 percent for degenerative 
disc disease at L5-S1 is denied.  

A 10 percent disability rating for the residuals of a closed 
head injury is granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


